Citation Nr: 1446169	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  03-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for residuals of an eye injury and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a mouth/lip injury and, if so, whether service connection is warranted.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for degenerative arthritis of the left knee, status post total knee arthroplasty.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1965. 

These matters come before the Board of Veterans' Appeals (Board) from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (hereinafter Agency of Original Jurisdiction (AOJ)).  A February 2002 AOJ decision denied a claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  A May 2007 AOJ decision denied the Veteran's application to reopen his claim of entitlement to service connection for a mouth/lip injury.  A March 2009 AOJ decision denied his applications to reopen service connection claims for residuals of an eye injury and bilateral hearing loss.

In a November 2007 decision, the Board denied entitlement to service connection for degenerative disc disease of the lumbar spine.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court granted a Joint Motion for Remand (JMR) which vacated and remanded the Board's November 2007 decision. 

In July 2011, the Board again denied the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine.  The Veteran appealed this denial to the Court.  In March 2012, the Court granted a JMR which vacated and remanded the Board's July 2011 decision to the extent it denied entitlement to service connection for degenerative disc disease of the lumbar spine.  The JMR indicated that the issues of whether new and material evidence has been received in order to open claims for entitlement to a lip disorder, eye disorder, and bilateral hearing loss were not final decisions before the Board and, thus, were not for consideration in the JMR.

In November 2012, the Board remanded the issue of entitlement to service connection for degenerative disc disease of the lumbar spine to the AOJ to accommodate the Veteran's request for hearing before the Board.  In April 2013, the Board remanded the issues involving residuals of an eye injury, bilateral hearing loss, a mouth/lip injury, and degenerative disc disease of the lumbar spine to the AOJ for further development.

In December 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  The Board notes that, while the Veteran's representative was not present at the hearing, the Veteran indicated that he wished to continue with the hearing without her presence.  A transcript of that hearing is associated with the claims folder.  At such time, it was noted that the Veteran was submitting additional evidence and waived AOJ consideration of such, as well as all evidence associated with the record after the issuance of the July 2013 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.  However, in written correspondence dated the same day as the hearing, the Veteran indicated that he was not submitting any additional evidence.

Moreover, in July 2014, the Veteran and his representative provided with another opportunity to submit any additional evidence and, in an August 2014 letter, his representative indicated that they had no additional evidence to submit. 

As addressed in the REMAND portion of this decision, the issues of whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left knee disorder, and entitlement to service connection for prostate cancer hypertension are listed on the title page for procedural purposes only.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition to the paper claims folder, the record on appeal includes records stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The applications to reopen claims of service connection for residuals of an eye injury, bilateral hearing loss, and a lip disorder are addressed in the decision below.  The remainder of the issues on appeal are addressed in the REMAND portion of this decision, and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final November 2007 Board decision denied a claim of service connection for residuals of an eye injury on the basis that an eye disorder, including an eye injury, was not shown in service.

2.  Evidence associated with the record since the Board's November 2007 decision denying service connection for residuals of an eye injury includes the Veteran's previously unconsidered testimony regarding in-service treatment for burn injuries to the face and eyes which, if presumed true, raises a reasonable possibility of substantiating the claim.

3.  A final March 2006 AOJ rating decision denied a claim of service connection for bilateral hearing loss on the basis that currently diagnosed binaural sensorineural hearing loss, which first manifested after the first post-service year, was not caused or aggravated by service.

4.  Evidence associated with the record since the AOJ's March 2006 rating decision denying service connection for bilateral hearing loss includes the Veteran's previously unconsidered testimony of being prescribed hearing aids in service which, if presumed true, raises a reasonable possibility of substantiating the claim.

5.  A final December 2004 AOJ rating decision denied a claim of service connection for a mouth/lip injury on the basis that no residual disability resulted from a lip laceration in service. 

6.  Evidence associated with the record since the AOJ's December 2004 rating decision denying service connection for a mouth/lip injury includes the Veteran's previously unconsidered testimony that he manifests a residual scarring disability of his lip which he could feel with his tongue which, if presumed true, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2007 Board decision, which denied a claim of service connection for residuals of an eye injury, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100 (2007) [(2013)].
 
2.  As pertinent evidence received since the November 2007 Board decision is new and material, the criteria for reopening the claim for residuals of an eye injury are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The March 2006 AOJ rating decision, which denied a claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005) [(2013)].
 
4.  As pertinent evidence received since the March 2006 AOJ rating decision is new and material, the criteria for reopening the claim for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The December 2004 AOJ rating decision, which denied a claim of service connection for a mouth/lip injury, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2004) [(2013)].

6.  As pertinent evidence received since the December 2004 AOJ rating decision is new and material, the criteria for reopening the claim for a mouth/lip injury are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for residuals of an eye injury, bilateral hearing loss, and a mouth/lip injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

The Veteran seeks to establish his entitlement to service connection for residuals of an eye injury, bilateral hearing loss, and a mouth/lip injury.  As addressed below, the record reflects prior final denials of these claims.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131. 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Residuals of an eye injury

In pertinent part, the Veteran's claim of service connection for residuals of an eye injury was denied in a November 2007 Board decision on the basis that an eye disorder, including an eye injury, was not shown in service.  This decision, which was not appealed to the Court or subject to a Motion for Reconsideration, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100 (2007) [(2013)].

Evidence before the Board in November 2007 included service treatment records (STRs), which did not reflect any lay or medical evidence of an eye injury, as well as post-service evidence first reflecting the Veteran's complaint of floaters in both eyes in 1989, and subsequent diagnoses of glaucoma, pterygium of the left eye, schisis of the left eye and retinal detachment.  In 1992, the Veteran provided a history of having a water heater blow up in his eyes.  In November 2003, the Veteran testified to an eye injury in-service when a camp stove blew up in his face.  There was no medical evidence associating any current eye diagnosis to the claimed eye injury.

Evidence of record received since the November 2007 Board decision includes the December 2013 testimony of the Veteran that the camp stove explosion in-service caused burn injuries to his face, eyes, and eyebrows.  He described that these injuries were initially treated by medics with a salve, and that he eventually went to a hospital.  He alleged that, since the eye injury, he had experienced blurry vision requiring glasses.

The Board finds that the Veteran's testimony regarding in-service treatment for burn injuries to the face and eyes has not been previously considered and, if presumed true, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of an eye injury are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication on the merits of this claim.

Bilateral hearing loss

In pertinent part, a March 2006 AOJ rating decision denied a claim of service connection for bilateral hearing loss on the basis that currently diagnosed binaural sensorineural hearing loss, which first manifested after the first post-service year, was not caused or aggravated by service.  The Veteran was advised of this decision and his appellate rights by AOJ letter dated March 27, 2006.  In April 2006, the Veteran filed a timely a notice of disagreement (NOD).  A statement of the case (SOC) was furnished to the Veteran in July 2006.  The Veteran, however, did not file a substantive appeal, or submit new and material evidence, within one year of the date of the March 27, 2006 notice of decision.  That decision, therefore, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005) [(2013)].

Evidence before the AOJ in March 2006 included STRs that did not reflect any lay or medical evidence of decreased hearing acuity, the Veteran's Department of Defense Form 214 reflecting his assignment to an artillery unit, post-service evidence first reflecting complaint of decreased hearing acuity in 2005, and a January 2006 VA audiology examination report which provided opinion that it was less likely as not that the Veteran's binaural sensorineural hearing loss was due to military noise exposure.  In an NOD received in April 2006, the Veteran described suffering from ear ringing since service with an inability to clearly discriminate words being spoken.

Evidence of record since the March 2006 AOJ decision includes the December 2013 testimony of the Veteran that he was prescribed hearing aids in-service due to hearing loss.  The Veteran has also submitted medical treatise articles describing various military weaponry as causing impulse noise levels in a "DANGER ZONE" decibel range.

The Board finds that the Veteran's testimony regarding being prescribed hearing aids in-service has not been previously considered and, if presumed true, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication on the merits of this claim.

A mouth/lip injury

The Veteran first filed a claim for a lip injury in April 2004.  A December 2004 AOJ rating decision denied a claim of service connection for a mouth/lip injury on the basis that no residual disability resulted from a lip laceration in service.  By letter dated March 18, 2005, the Veteran was notified of this decision and his appellate rights.  The Veteran did not file an NOD, or submit new and material evidence, within the one year appeal period.  Thus, this decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2004) [(2013)].

Evidence before the AOJ in December 2004 included STRs that showed that the Veteran incurred a laceration of his upper lip, which had required sutures and post-service evidence reflecting no medical evidence of residual injury.

Evidence of record since the December 2004 AOJ decision includes the December 2013 testimony of the Veteran that he manifests residual scarring disability of his lip which he could feel with his tongue.  The Board finds that the Veteran's testimony regarding current residual scarring has not been previously considered and, if presumed true, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a mouth/lip injury are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication on the merits of this claim.


ORDER

As new and material evidence to reopen the claim for service connection for residuals of an eye injury has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a mouth/lip injury has been received, to this limited extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims on the merits, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the reopened claim of service connection for residuals of an eye injury, the Veteran originally filed this claim in 1982, alleging residuals from a water heater explosion.  He has subsequently described the mechanism of injury as a burn incurred from a camp stove explosion.  Although there is no record of treatment for an eye injury during service, the Veteran has testified to field treatment for a burn-type injury.  Given the Veteran's testimony, the Board finds that he should be afforded a VA examination and opinion to determine whether any current eye disorder was incurred during service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the reopened claim of service connection for bilateral hearing loss, the Veteran has submitted medical treatise articles describing various military weaponry that would be expected to be in an artillery unit as causing impulse noise levels in a "DANGER ZONE" decibel range.  The Board finds that a medical opinion is necessary to consider this medical treatise information.  Id.

With respect to the reopened claim of service connection for a mouth/lip injury, the Veteran's STRs document an upper lip laceration requiring sutures and he currently describes scarring residuals which he can feel with his tongue.  The Board finds that a medical examination and opinion is necessary to determine whether he manifests any residual scarring disability of the lip.  Id.

With respect to the service connection claim for a lumbar spine disorder, the Board has previously remanded this claim to obtain medical opinion as to whether any current back disability was caused or aggravated by an in-service event.  A June 2013 VA medical examiner opined that the Veteran's diagnoses of low back strain and degenerative disc disease of the lumbar spine were less likely than not related to service.  This opinion was based, in part, on an analysis that the Veteran was only treated on one occasion for back strain in 1963, that he sustained a post-service fall from a ladder in 1976, and that he demonstrated degenerative disc disease of the lumbar spine by x-ray in 1981.

However, a review of the record reflects that the VA examiner did not discuss relevant findings pertinent to the claim.  In a brief dated June 26, 2013, the Veteran's representative submitted a bulleted-point history of treatment and complaints which accurately reflects a history of treatment for low back complaints prior to the July 1976 post-service injury.  Notably, an x-ray examination report taken at the time of the July 1976 injury was interpreted as showing Grade 0-1 reverse spondylolisthesis of L5 on S1 as well as degenerative changes between L5 and S1.  Thus, degenerative changes of the lumbar spine were shown to have existed at the time of the July 1976 injury.  Given this evidence, the Board finds that an addendum opinion is necessary to decide the claim.

The Board next notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran has alleged treatment at a VA outpatient clinic in Fort Sill, Oklahoma, immediately upon his discharge from service.  On September 13, 2001, the AOJ sent a records request to Fort Sill for all records related to a back injury.  On September 25, 2001, the AOJ's September 13, 2001 letter was returned with no specific comments provided by the Fort Sill VA outpatient treatment clinic.

Also in 2001, the AOJ requested records from the Los Angeles, California, VA Medical Center (VAMC) for records of the Veteran's treatment from 1964 to 1994.  In a November 2001 report of contact, the Los Angeles VAMC informed the AOJ that the Veteran's records had been retired to a storage facility in Pittsburgh, Pennsylvania.  The Los Angeles VAMC informed the AOJ that they would fax a request to Pittsburgh for the Veteran's medical records.  In December 2001, the Los Angeles VAMC advised the AOJ that they were unable to locate any medical information on the Veteran.  However, there is no documentation of the efforts by the Los Angeles VAMC to obtain the Veteran's records from the Pittsburgh storage facility.

VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  The Board also observes that, according to VHA Records Control Schedule 10-1 at XLIII-3, VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years.  

Here, the Board cannot conclude from the responses received by the Fort Sill VA outpatient treatment facility and the Los Angeles VAMC that all efforts to retrieve the claimed VA treatment records have been exhausted.  Thus, the Board finds that further efforts to obtain these VA clinic records must be made.

Finally, in a rating decision dated January 2013, the AOJ denied an application to reopen a claim of service connection for degenerative arthritis of the left knee, status post total knee arthroplasty, and service connection for prostate cancer and hypertension.  In November 2013, the Veteran submitted an NOD to this decision.  When there has been an initial adjudication of a claim by the AOJ and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of an SOC is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with an SOC regarding the issues of whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for degenerative arthritis of the left knee, status post total knee arthroplasty, entitlement to service connection for prostate cancer, and entitlement to service connection for hypertension.  Please advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal on any of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Associate with the record all available treatment records of the Veteran at the Fort Sill VA outpatient treatment clinic, as well as the Los Angeles VAMC, since 1964.  The AOJ should also associate with the claims folder the Veteran's current VA treatment records since June 12, 2013.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, and specifically request all hardcopy and electronic records from the Fort Sill VA outpatient treatment clinic and the Los Angeles VAMC.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).  Please note that, in September 2001, the Los Angeles VAMC reported that the Veteran's treatment records were transferred to a storage facility in Pittsburgh, Pennsylvania.  The AOJ must document all steps taken to locate the reported VA treatment records with all appropriate repositories.

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed eye disorder.  The claims file, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner must identify all right and left eye disorders found to be present.  For each eye disorder found, the examiner should provide opinion whether it is at least as likely as not that the disorder had its onset in service or is causally related to service, including the Veteran's self-described burn injury.  The examiner is instructed to accept the Board's finding that the Veteran's report of an eye injury in service should be accepted as true although not documented in the service treatment records.

The examiner must consider the full record, to include the Veteran's allegations of the mode and extent of injury in light of the entire evidentiary record.  The examiner should provide the supporting rationale for any opinion expressed.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should offer an opinion as to whether it is at least as likely as not that right and/or left hearing loss disability is related to the Veteran's in-service noise exposure.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral hearing loss as well as the continuity of symptomatology.  The examiner should also discuss the significance of the Veteran's level of impulse noise exposure in service as reported in articles submitted by the Veteran's representative in the June 26, 2013 brief and whether such levels of noise exposure could produce a delayed onset of hearing loss.  The rationale for any opinion offered should be provided.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine whether he manifests any residuals from an in-service lip injury.  The claims file, to include a copy of this Remand must be made available to and be reviewed by the examiner. 

The examiner should review the STR entries concerning an upper lip laceration requiring sutures, and identify whether the Veteran manifests any residual scarring from this injury.

6.  Return the claims file to the VA examiner who conducted the Veteran's June 2013 examination for his lumbar spine disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  After reviewing the complete record, to include the Board's prior remands, the examiner should offer an opinion on the following:

Is it at least as likely as not that any current disability of the lumbar spine had its onset in service or, alternatively, is related to his active military service, to include the impact of the renal contusion in 1964?

The VA examiner is specifically directed to review the accurate recitation of the Veteran's history of treatment in the bulleted points contained the June 26, 2013 written argument as well as the medical treatise article describing the nature and etiology of spondylolisthesis.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed low back complaints. 

A complete rationale should be given for all opinions and conclusions expressed.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


